DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed November 12, 2021. 
Claims 1 and 8  have been amended.  
Claims 4, 5, 11 and 12 have been cancelled.
Claims 1-3, 6-10, 13 and 14 are now pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments to Claim 1 is necessary to recite the structure of the apparatus. Amendments to dependent claims 2, 3, 6 and 7 are necessary for consistency with the amended claim 1.
Authorization for this examiner’s amendment was given via email correspondence with Jong Park, Applicant’s Representative, on December 8, 2021.
The application has been amended as follows:

Claim 1 (Currently Amended):

a computer-readable storage medium storing one or more programs;
at least one processor configured to execute the one or more programs stored in the computer-readable storage medium; and
a communication bus connecting the processor and the computer readable storage medium,
wherein the one or more programs includes one or more computer executable instructions configured to:
 transmit a request message for content requested by a client device to a plurality of content servers;
 calculate a response delay time of each of the plurality of content servers based on a response message of each of the content servers for the request message; 
 determine one or more content servers to which a byte range request for the content is to be transmitted, from among the plurality of content servers, based on at least one of the response message and the response delay time and to determine a size of a byte range request and a number of byte range request for each of the one or more content servers; and 
acquire the content from the one or more content servers through the byte range request based on the size of a byte range request and the number of byte range requests; and
determine the number of byte range requests to be proportional to the response delay time of each of 

Claim 2 (Currently Amended):
The apparatus of claim 1, wherein the one or more computer executable instructions  is further configured to identify the plurality of content servers to which the request message is to be transmitted by using a domain name system (DNS) lookup. 

Claim 3 (Currently Amended):
The apparatus of claim 1, wherein the one or more computer executable instructionsis further configured to transmit the request message to a load balancer that performs load balancing on the plurality of content servers, receive the response message transmitted by the plurality of content servers from the load balancer, and identify the plurality of content servers to which the request message is to be transmitted based on information included in a header of the received response message.

Claim 6 (Currently Amended):
The apparatus of claim 1, wherein the one or more computer executable instructionsis further configured to transmit the byte range request to each of the one or more content servers as many as the number of byte range requests of each of the one or more content servers and receive data for the 

Claim 7 (Currently Amended):
The apparatus of claim 6, wherein the one or more computer executable instructionsis further configured to acquire the content by combining the data for the content received from each of the one or more content servers.

Allowable Subject Matter
Claims 1-3, 6-10, 13 and 14 (renumbered 1-10) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to an apparatus for transmitting content, and independent claim 8, directed to a method of transmitting content that is functionally similar to those performed by the apparatus of claim 1, the prior art of record teaches transmission of a request message by a peer device for content requested to a plurality of content servers, and acquiring the content from the one or more content servers through the byte range request based on the size of a byte range request and the number of byte range requests. Such teachings may be seen in Lubbers et al, European Patent Application Publication No. EP2081363A1 (e.g., FIG. 3, steps S20, S21, S24, S26; ¶ [0034]-[0036] [0042]).  The prior art of record teaches 
The prior art of record discloses byte range request size being inversely proportional to the response delay of a server, as may be seen in Karame, U.S. Patent Application Publication No. 20160014007 A1 (e.g., ¶ [0034]), dynamically adjusting the block size so that all servers finish at the same time, as may be seen in Zhu et al, U.S. Patent Application Publication No. 20200028931 A1 (e.g., FIG. 2 and ¶ [0041]), and the number of servers being proportional to the number of byte range requests, as may be seen in Bran, above (e.g., FIGS 2, 4 and ¶ [0033] [0043]).  
However, the prior art of record fails to teach individually or in combination or render obvious the limitations regarding the relationship between a number of byte range requests and the server delay time and an inverse relationship to the number of servers, i.e., determine the number of byte range requests to be proportional to the response delay time of each of the one or more content servers and to be inversely proportional to a number of connections to each of the one or more content servers.  
Claims 2, 3, 6 and 7, dependent from claim 1, and Claims 9, 10, 13 and 14, dependent from claim 8, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471